United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                         July 13, 2012

                                             Before

                             JOEL M. FLAUM, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11‐1345
                                                      Appeal from the 
BMD CONTRACTORS, INC.,                                United States District Court for the
               Plaintiff‐Appellant,                   Southern District of Indiana,
                                                      Indianapolis Division.
      v.
                                                      No. 1:09‐cv‐0121‐TWP‐DML
FIDELITY AND DEPOSIT COMPANY
OF MARYLAND,                                          Tanya Walton Pratt, 
                 Defendant‐Appellee.                  Judge.



                                           O R D E R

      We hereby amend our opinion to add the following paragraph on p. 16, before the
paragraph beginning “Finally, . . . .”

                      The Third Circuit shares our skepticism of the district court’s analysis
              in Sloan.  See Sloan & Co. v. Liberty Mut. Ins. Co., 653 F.3d 175, 180‐82 (3d Cir.
              Aug. 1, 2011).  The Third Circuit reversed in part, and its reasoning reinforces
              our conclusion that “condition precedent” language will generally be
              sufficient to create a pay‐if‐paid clause.  Id. at 181 (“The first subparagraph . . .
              states unequivocally that IOC’s payment to Shoemaker is a condition
              precedent to Shoemaker’s obligation to pay Sloan.  We do not imagine that
              the parties intended otherwise merely because they did not use additional
              language to underscore their intent to create a pay‐if‐paid clause . . . .“).  The
              Third Circuit ultimately concluded that other contractual language modified
              the pay‐if‐paid clause at issue in Sloan, id. at 182, but it rejected the district
No. 11‐1345                                                                                   Page 2

               court’s initial interpretation for essentially the same reasons we have
               explained above.1




       1
         We regret having omitted the subsequent history in Sloan from our initial opinion.  The Third
Circuit’s decision escaped our notice based on an error in West’s KeyCite system.  The parties also
overlooked the Third Circuit’s decision in Sloan, apparently for the same reason.  We thank Attorney
Robert L. Byer, Duane Morris LLP, for alerting us to the omission and for notifying West, which has
now corrected the error in its system.